Filed 2/14/14 P. v. Harris CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B249631

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. Nos. PA065909, PA069489,
         v.                                                         PA075298)

MILES EDSEL HARRIS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael J. O’Gara, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      __________________________
       Miles Edsel Harris pleaded no contest to one count of felony possession of a
controlled substance (cocaine) for sale and was sentenced to three years doubled to six
years based on a prior strike, with two concurrent sentences of two years each for cases in
which Harris had been on probation. Harris filed a timely notice of appeal, requesting the
issuance of a certificate of probable cause to allow him to argue that his no contest plea
was invalid because he did not have a sentence that qualified as a strike; the certificate
was denied. This appeal therefore is limited to noncertificate issues.
       We appointed counsel to represent Harris on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking this court to
independently review the record. On November 1, 2013, we advised Harris he had 30
days in which to personally submit any contentions or issues he wished us to consider.
To date, we have received no response.
       In November 2012, an information charged Harris with two felony counts of
receiving stolen property (a check), two felony counts of forgery (a check), and one
felony count of possessing cocaine for sale, in violation of Health and Safety Code
section 11351. The information alleged a prior robbery conviction as a prior strike.
Harris initially pleaded not guilty to all counts. On April 26, 2013, he pleaded no contest
to the narcotics charge, and admitted the prior strike conviction. Harris also admitted that
he had violated his probation in two other cases. In No. PA065909, Harris had been
charged in 2010 with commercial burglary, petty theft, receiving stolen property, and
possessing methamphetamine, and pleaded no contest to the petty theft and possession
charges. On March 10, 2010, imposition of sentence was suspended, and he was placed
on probation with various terms and conditions including a year in jail followed by six
months in a treatment program. In 2011, in No. PA069489, Harris had been charged with
possession of dihydrocodeinone; he pleaded no contest on June 30, 2011. Again,
sentence was suspended, and Harris was placed on probation, including a year in a
residential treatment facility. The court also found him in violation of his probation in
No. PA065909.



                                              2
       In the case under appeal, the trial court revoked Harris’s probation in the two
earlier cases and sentenced Harris to prison for three years, doubled to six because of the
prior strike. The court also imposed two concurrent two-year sentences in
Nos. PA065909 and PA069489, as well as presentence credits, fines, and fees.
       We have examined the entire record and are satisfied that Harris’s counsel has
fully complied with his responsibilities, and no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441–442.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                 JOHNSON, J.


We concur:


       CHANEY, Acting P. J.


       MILLER, J.*




       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             3